PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/222,659
Filing Date: 17 Dec 2018
Appellant(s): FINK et al.



__________________
Jonathan M. Ward (Reg. No. 56,466)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 January 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 13 May 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 5-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Souchard (US 2017/0098312 A1) in view of Baca et al. (US 2017/0180652 A1) and Espeset et al. (US 2016/0379415 A1).

(2) Response to Argument
Summary of Appellant’s Appeal Brief
Appellant’s main arguments are presented from Section a to h.
In Section a, Appellant addresses the equal force to both claims 1 and 8 due to their substantially identical property.
In Section b, Appellant emphases the importance of the phrase each recited in claim 1 and claim 8.
In Section c-e, Appellant conforms the definition of terms each, unique and tag/tagging  by citing Merriam-Webster’s definition under website http://www.merriam-webster.com/dictionary/.
In Section f, Appellant focuses on claim language at issue and states “tagging each frame of the video stream with a unique key” (cl.1, as an example) would be understood to mean that each single frame of the video stream is marked with a key that can be distinguished from all the other keys tagged to the other frames of the video stream. The one or more depth points calculated for a given frame are likewise marked with the same unique key marked to the frame used to generate the one or more depth points (p.8 Section f: lines 2-6).
In Section g, Appellant concludes The Office relies upon Baca, in combination with Souchard and Espeset, to disclose several elements not found in either Souchard or Espeset, namely, tagging the frames with a unique ID/key, tagging the corresponding depth points with the unique ID/key, and the unique ID/key correlating each of the frames with the corresponding depth points (p.9 Section g lines 1-4).  Appellant further concludes The unique key or ID tagged to each frame and the one or more depth points for each frame ensures that the AR object is displayed in the proper location for each frame of the video as the video is played back (Section f second paragraph).
In Section h, Appellant lays out a conclusion When properly construed, the ordinary meaning of each of these terms leaves a marked gulf between what is claimed and what Baca teaches. Alternatively, the Office is construing the language of Baca far in excess of what the reference actually teaches, as the reference teaches away from the recitations of claims 1 and 8 (p.11 Section h lines 9-13).

The Examiner’s rationale to maintain 35 U.S.C. 103 rejection
Appellant’s appeal, as stated in Section a, addresses the rejection of independent claims 1 and 8.  More specifically, Appellant and the Examiner have a different interpretation for the limitation of tagging each frame of the video stream with a unique key; tagging the one or more depth points calculated for each frame with the same unique key tagged to the frame used to calculate the one or more depth points, that correlates each frame with its one or more depth points as cited in Claim 1 and the limitation of tag each of the plurality of frames with a unique ID; tag each of the plurality of frames’ corresponding one or more depth points with the same unique ID tagged to the frame used to calculate the one or more depth points, that correlates each of the plurality of frames with its corresponding one or more depth points as cited in Claim 8.

Limitation of tagging each frame of the video stream with a unique key (Claim 1) and tag each of the plurality of frames with a unique ID (Claim 8)

Baca’s reference and the limitation of tagging a unique key/ID
Firstly, the Examiner does not agree Appellant’s construction of “unique” which limits the definition of the term “unique” to “being the only one: SOLE” or “able to be distinguished from all others of its class or type”.  In addition to the above two definitions, Merriam-Webster website, https://www.merriam-webster.com/dictionary/unique, provides a third definition for “unique”, -- “unusual”.  The “Oxford Dictionary and Thesaurus American Edition @1996” (ISBN 0-19-509949-4) also defines “unique” variously as “1. of which there is only one; unequaled, having no like, equal, or parallel … 2. unusual; remarkable”.  Considering the terms each, unique, and tag/tagging given their ordinary meaning, Claim 1 can also be interpreted as proving or marking with or as if with a tag (tagging) a given individual one of the plurality of frames (each frame) of the video stream with a unusual or remarkable (unique) key; proving or marking with or as if with a tag (tagging) the one or more depth points calculated for a given individual one of the plurality of frames (each frame) with the same unusual or remarkable (unique) key provided or marked with or as if with a tag (tagged) to the frame used to calculate the one or more depth points, that correlates a given individual one of the plurality of frames (each frame) with its one or more depth points. 
Baca discloses a method 400 for enhanced imaging ([0043]).  Baca teaches detecting objects in a captured frame, classifying the detected objects, providing identifications (IDs) to the classified detected objects and registering the IDs to the frame on which the objects are detected ([0046]).  Baca discloses For example, if an object is segmented because four connected line segments were detected in the frame, there is no information about what the object is, e.g., is it a box, a mirror, a sheet of paper, etc. The classifier accepts the image and depth image as input and provides the answer, e.g., a sheet of paper. This, the object is given an ID, which is added to the frame, or the enhanced media. The object ID may be registered to the frame locations such that, for example, clicking on an area of a frame containing the object allows for a direct correlation to the object ID ([0046]) and the processing of the captured media is an iterative processing ([9945]: The iterative processing of the captured media).  Since Baca discloses registering a detected object ID to a frame through an iterative processing, Baca teaches or suggests tagging (proving or marking with or as if with a tag) each frame (a given individual one of the plurality of frames) of the video stream with a unique (unusual or remarkable) key.  The detected object ID is not a random key but a unusual key which is based on the identification of the detected object.

Examiner’s Rebuttal regarding the limitation of tagging a unique key/ID

Appellant’s conclusion in Section f that "tagging each frame of the video stream with a unique key" (cl. I, as an example) would be understood to mean that each single frame of the video stream is marked with a key that can be distinguished from all the other keys tagged to the other frames of the video stream” does not hold since an unusual or remarkable key does not require the key to be distinguished from all the other keys tagged to the other frames of the video stream.
In Section f second paragraph, Appellant argues that The claims recite "inserting into the video stream with reference to the one or more depth points for each frame, at least one AR object" (emphasis added), taking claim I as an example. As a person skilled in the relevant art would understand, an AR object functions by appearing to be inserted into a captured scene, and so moves through the scene as if it were being captured by the camera. This may be achieved by the insertion of the AR object "with reference to the one or more depth points for each frame". The unique key or ID tagged to each frame and the one or more depth points for each frame ensures that the AR object is displayed in the proper location for each frame of the video as the video is played back.  The Examiner respectfully disagrees.  
Neither the Claims nor the Appellant’s disclosure describes any usage of the unique key/ID with the insertion of the AR object since the claims merely recite inserting into the video stream with reference to the one or more depth points for each frame, at least one AR object.  Therefore the second paragraph is irrelevant to Claims 1 and 8.
Appellant further argues that The object ID is not described as being unique, as there is nothing in Baca that suggests that two objects cannot have similar IDs. Further, there is nothing in Baca that teaches or suggests that a given frame cannot have multiple object IDs. … This is contrary to the notion of a unique ID or key tagged to a frame (Section g second paragraph).  The Examiner respectfully disagrees.  
Firstly as explained above, the phrase unique can be interpreted as unusual or remarkable.  Therefore even there are more than one object in a frame, Baca discloses tagging each frame of the video stream with an unusual or remarkable (unique) key since Baca discloses once the frame is segmented, the method 400 proceeds to classify the detected objects … if an object is segmented because four connected line segments were detected in the frame, there is no information about what the object is, e.g., is it a box, a mirror, a sheet of paper, etc. The classifier accepts the image and depth image as input and provides the answer, e.g., a sheet of paper ([0046]).  The detected ID is a unique or unusual/remarkable.  In Baca’s cited example in [0046] the unique key is a sheet of paper instead of a box or a mirror.  Furthermore, Baca’s method can be applied to a video stream either with a single object or multiple objects.  When the video stream has only one single object, Appellant’s arguments in Section h second paragraph does not apply.
The same rationale is applied to Claim 8.

Limitation of tagging the one or more depth points calculated for each frame with the same unique key tagged to the frame used to calculate the one or more depth points, that correlates each frame with its one or more depth points (Claim 1) and tag each of the plurality of frames’ corresponding one or more depth points with the same unique ID tagged to the frame used to calculate the one or more depth points, that correlates each of the plurality of frames with its corresponding one or more depth points (Claim 8)

Baca’s reference and the limitation of tagging one or more depth points
Baca discloses a composite image, which is also called as a frame by Baca ([0022] lines 15-16: a composite image (e.g., frame)), is composed of three parts: 1. an image portion in which an object is presented. 2. a corresponding depth image of the object. 3. s set of object properties of the object ([0022]: The compositor 145 is arranged to construct a composite image that includes a portion of the image in which the object is represented—e.g., if the object is a ball, the portion of the image will include the visual representation of the ball—a corresponding portion of the depth image—e.g., the portion of the depth image is a collection of voxels representing the ball—and the set of object properties).  Baca further discloses The object ID may be registered to the frame locations such that, for example, clicking on an area of a frame containing the object allows for a direct correlation to the object ID ([0046]) and the depth image is a collection of voxels ([0022]).  Baca discloses the classification is using both image data and depth data ([0024]: combining the image data and the depth image data into a single data structure will help to improve object detection/segmentation in the identification of planes and objects as seen by the system 100.  [0020]: the object identification may include segmenting, or providing a geometric representation of the object relative to the image and depth image). Therefore Baca teaches or suggests tagging the one or more depth points (It would have been obvious to a POSITA to map the point where the user clicks on the area of a frame to a voxel point since Baca’s frame includes a depth map a collection of voxels in addition to a visual image.  A skilled person would have known that a voxel is a unit of graphic information that defines a point in 3D space, the point is defined by x, y, z three dimensional information) calculated for each frame with the same unique key tagged to the frame used to calculate the one or more depth points, that correlates each frame with its one or more depth points.  

Examiner’s Rebuttal regarding the limitation of tagging one or more depth points
In Section g, Appellant argues that As discussed above, these object properties at most tie a frame to a particular object, but do not serve to allow a given frame to be correlated to its corresponding depth points. Further, as also discussed above, Baca teaches that multiple objects could be detected from a given frame, teaching away from the concept of a unique ID or key tagged to each frame and each frame's corresponding one or more depth points, to correlate the one or more depth points to the frame.  The Examiner respectfully disagrees.  
As explained above, Baca’s definition for a frame includes a visual image, a depth image and object’s properties.  Baca further discloses The object ID may be registered to the frame locations such that, for example, clicking on an area of a frame containing the object allows for a direct correlation to the object ID ([0046]) and the depth image is a collection of voxels ([0022]).   Therefore Baca teaches or suggests correlating a frame to its corresponding pixels of depth data (the location where the object ID is registered is a click point which can be mapped to corresponding pixels of depth map since Baca’s frame includes both visual image and depth image).  Secondly regarding multiple objects 
The same rationale is applied to Claim 8.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/YINGCHUN HE/Primary Examiner, Art Unit 2613                                                                                                                                                                                                        
Conferees:
/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.